 In the Matterof TILEWIIELAND COMPANY, EirrLOYERandUNITEDSTEELWORKERS OFAMERICA,CIO,PETITIONERCase No. 10-R-1885.Decided January 30, 1947Messrs.W. D. SpearsandS.W. Johnson,both of Chattanooga,Tenn., for the Employer.Messrs. J. C. StaffordandW. B. Frazier,both of Chattanooga,Tenn., for the Petitioner.Mr. Jack H. Crank,of Birmingham, Ala., andMr. W. D. Silvey,of Chattanooga, Term., for the IAM.Mr. G. R. Cochran,of Chattanooga, Tenn., for the blacksmiths.Mr. J. C. Leff'ew,of Nashville, Tenn., for the Firemen and Oilers.Cllr.A.Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Chatta-nooga, Tennessee, on August 6, 1946, before Paul S. Kuelthau, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Intervenor'smotion to dismiss is denied for reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TILE BUSINESSOF THE EMPLOYERThe Wheland Company, a Tennessee corporation with its principaloffice and place of business at Chattanooga, Tennessee, is engaged inthe manufacture of oil well drilling and saw mill equipment.TheEmployer annually uses in its operations, raw materials valued inexcess of $25,000, of which 50 percent is obtained from points outsidethe State of Tennessee.The Employer's annual sales of finishedproducts exceed $50,000 in value, of which 95 percent is shipped topoints outside the State of Tennessee.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N L R B., No. 6'i351731242-47-v of 72-24 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. TIIE O1IGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Association of Machinists, Success Lodge 56, hereincalled the TAM, is a labor organization, claiming to represent em-ployees of the Employer.International Brotherhood of Blacksmiths, Drop Forgers and Help-ers, Look Out Mountain Lodge No. 408, AFL, herein called the Black-smiths, is a labor organization affiliated with the American Federationof Labor, claiming to represent employees of the Employer.International Brotherhood of Firemen and Oilers, herein called theFiremen and Oilers, is a labor organization claiming to represent em-ployees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its employees until the Petitioner has beencertified by the Board in an appropriate unit.The TAM and the Blacksmiths contend that the present proceedingis barred by existing contracts between the Employer and the IAM andthe Blacksmiths,respectively.'The contract between the Employerand theTAM is a 1-year ex-clusive bargaining agreement,datedMarch 28, 1946, automatically re-ne-%vable and covering, among other machine shop employees,certainmachine shop helpers included in the residual production and mainte-nance unit sought by the Petitioner in this proceeding.However,since the contract will expire by its terms less than 3 months from thepresent timewe find that the contract is not a bar to a present deter-mination of representatives.'So far as the contract between the Employer and the Blacksmithsis concerned,it appears that this contract is a 1-year contract formembers only,datedMay 7, 1946,and covering, among other forgeshop employees,certain blacksmith helpers included in the unit soughtby the Petitioner.Although thiscontract will by its terms continueto remain in force for a substantial period of time, the fact that such'In addition to the contractual bar which it urges in commonwith theBlacksmiths,the IAM alsocontends that the petition should be dismissed under the principle announcedinMatter of General Electric X-Ray Corporation,67 N L.R. B 947,and upon the furtherground that the proceeding is barred by the limitation in the Board's appropriation withrespect to an agreement in existence for 3 months or longerwithoutcomplaint being filed.We findno merit in these contentions, because (1) the principle of theGeneral ElectricX-Raycase is not applicable where there is no question of a contract executed after arequest for recognition and before the filing of it petition with the Board;and (2) thelimitation in the Board's appiopriation does not apply to representation proceedings.2SeeMatteiofRound California Chain Corpoi ation Ltd ,64 N L. it. B 242. THE WHELAND COMPANY353contract is an agreement for members only prevents it from operatingas a, bar to a present determination of representatives-'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a residual production and maintenance unitconsisting of machine shop helpers, pattern department helpers, black-smith helpers, yard employees, shipping department employees, jani-tors and firemen, excluding craft employees in various departmentsrepresented by other labor organizations ,4 office and clerical employees,administrative, executive, and supervisory employees.The onlyissues concern the inclusion of machine shop helpers and blacksmithhelpers, whom the IAM and the Blacksmiths seek to have excludedfrom the unit by reason of the Employer's history of collectivebargaining covering these two groups of employees.The position of the IAM and the Blacksmiths is supported by theFiremen and Oilers which intervened at the hearing for the purposeof contesting the Petitioner's claim to any residual group of employees.In support of their position, the IAM and the Blacksmiths pointto the fact that machine shop helpers and blacksmith helpers havebeen included within the contracts of the IAM and the Blacksmiths,respectively.In addition thereto, it is undisputed that the IAM hasbargained continuously during the past 4 years for machine shophelpers, who were included as "machinist helpers" in an informalcertification issued by the Board's Regional Director to the IAM in1942 as the result of a consent election covering machinists and re-lated classifications in the Employer's machine shop.-,However, therecord discloses that both machine shop helpers and blacksmith helpersare relatively unskilled employees as compared with either the craftemployees or the craft apprentices in the departments in which theyare employed.Moreover, it appears that such helpers constitutefringe groups which could properly be included with either the craftemployees of their respective occupational groups or with the em-ployees in the residual group claimed by the Petitioner herein.Underthe circumstances, and in view of the fact that the Petitioner has madeitsubstantial showing of interest with respect to both machine shop8SeeMatter of Reo Motors,Inc,61 N L. R.B 1579 ;Matter of Kittinger Company,Inc.,65 N. L R. B. 1215.*The labor organizations whose craft members are excluded from the unit sought by thePetitioner comprise the IAM and the Blacksmiths,together with the International FoundryWorkers Union and the Pattern Makers League of North America,organizations notparties to the present pi oceedmg.°Case No 10-R-597. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelpers and blacksmith helpers, we are of the opinion that the machineshop helpers and the blacksmith helpers should be afforded an oppor-tunity to determine through separate elections their desire with respectto this matter.Upon the results of such elections will depend, in part,our determination of the appropriate unit or units.We shall direct that separate elections be held among the Em-ployer's employees in the voting groups described below, excludingtherefrom all office and clerical employees, all administrative andexecutive employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action:1.All employees in the classification of machine shop helpers.2.All employees in the classification of blacksmith helpers.3.All remaining production and maintenance employees, includ-ing therein yard employees, pattern department helpers,s shippingdepartment employees, janitors and firemen, but excluding, in additionto the foregoing voting groups, all craft employees presently repre-sented by other labor organizations.7DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Wheland Company, Chatta-nooga, Tennessee,separate elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting groups set forth in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been disch`alr'eilfor cause and have not been rehired or reinstated prior to the date ofAlthough the one employee in the classification of pattern department helper, a classi-fication with duties similar to those of common laborers,has been repieseuted by thePattern MakersLeague, ofNorth Americaas pant of a craft group,the Pattern MakersLeague, which was notified of this proceeding,did not seek to inteiveue theienn of claimivhatevei right it might have had to represent the pattern department helper hereinconcerned'Among the craft eniplovees excluded hereunder aie foundry eniploiees and patternmakers piesently repiesented by Local Union No 53 of the InternationalMolders andFoundry workers Union of Notth America,and by the Pattern MakersLe,igue of NorthAmerica,respectively THE WHELAND COMPANY355the election, to determine: (1) with respect to the group of machineshop helpei's, whether they desire to be represented by United Steel-workers of America, CIO, or by International Association of Machin-ists, Success Lodge 56, for the purpose of collective bargaining, or byneither ; (2) with respect to the group of blacksmith helpers, whetherthey desire to be represented by United Steelworkers of America,CIO, or by International Brotherhood of Blacksmiths, Drop Forgersand Helpers, for the purpose of collective bargaining or by neither;.(3)with respect to the residual group of production-and maintenanceemployees, whether they desire to be represented by United Steel-workers of America, CIO, or by International Brotherhood of Fire-inen and Oilers, for the purpose of collective bargaining, or by neither.